884 F.2d 174
Howard M. ROSENSTEIN, Plaintiff-Appellee,v.The CITY OF DALLAS, TEXAS, Defendant-Appellant.
No. 87-1888.
United States Court of Appeals,Fifth Circuit.
Sept. 7, 1989.

Sam A. Lindsay, Chandra V. Fripp, Asst. City Attys., Dallas, Tex., for defendant-appellant.
Bruce A. Pauley, Lyon & Lyon, Rowlett, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion June 28, 1989, 5 Cir., 1989, 876 F.2d 392)
Before CLARK, Chief Judge, GEE, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, and DUHE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.